  Case 19-08997       Doc 43   Filed 05/19/21 Entered 05/20/21 09:07:02              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     19-08997
Jason A Chavarria                             )
Nichole K Indovina                            )               Chapter: 13
                                              )
                                                              Honorable Deborah L. Thorne
                                              )
                                              )
               Debtor(s)                      )

                ORDER MODIFYING DEBTORS' PLAN POST-CONFIRMATION

        THIS MATTER coming to be heard on the Debtors' MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

    1. Debtors' current Chapter 13 Plan is modified post-confirmation to defer the current trustee default
to the end of the Plan.




                                                           Enter:


                                                                    Honorable Deborah L. Thorne
Dated: May 19, 2021                                                 United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
